MEMORANDUM **
Wei Tang Chen, a Washington state prisoner, appeals pro se from the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging constitutional violations led to his criminal conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Osborne v. Dist. Atty’s Office for the Third Judicial Dist, 423 F.3d 1050, 1052 (9th Cir.2005). We affirm.
The district court properly dismissed Chen’s action, because, if successful, it would necessarily implicate the validity of *812his conviction, and accordingly his only remedy is a writ of habeas corpus. See Heck, 512 U.S. at 486-87, 114 S.Ct. 2364.
Chen’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.